Citation Nr: 1008926	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-21 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as due to 
herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.  His decorations include the Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2008, the Veteran, sitting at the Providence, 
Rhode Island RO, testified during a hearing, via video 
conference, conducted with the undersigned sitting at the 
Board's main office in Washington, D.C.  A copy of the 
hearing transcript is in the claims file.

The appeal was remanded to the RO for further development by 
the Board in March 2008.  Such development has been completed 
and this matter is returned to the Board for further 
consideration.


FINDINGS OF FACT

1.  The balance of the evidence reflects that the Veteran has 
a peripheral neuropathy affecting the left lower extremity 
which at least as likely as not began as a result of Agent 
Orange exposure in service.  

2.  The balance of the evidence reflects that the Veteran has 
a peripheral neuropathy affecting the right lower extremity 
which at least as likely as not began as a result of Agent 
Orange exposure in service.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for peripheral neuropathy of 
the left lower extremity.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 3.303 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
service connection is warranted for peripheral neuropathy of 
the right lower extremity.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159. 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II.  Service Connection

The Veteran, who served in the Republic of Vietnam during the 
Vietnam War, has alleged entitlement to service connection 
for peripheral neuropathy affecting his bilateral lower 
extremities as secondary to Agent Orange.  His Vietnam 
service is verified by various service medals including the 
Vietnam Service Medal and Vietnam Campaign Medal.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, when they are manifested to 
a compensable degree within the initial post-service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In addition to the forgoing, the Board observes that if a 
Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

As noted above, the Veteran's service treatment and personnel 
records confirm that he served in Vietnam during the Vietnam 
War.

Service treatment records reveal that the April 1964 pre-
induction examination and report of medical history and the 
July 1965 induction examination and report of medical history 
revealed normal neurological examination and history negative 
for neuritis/paralysis.  The service treatment records do 
reflect treatment for foot problems attributed to low arches, 
but no neurological problems attributed to the feet.  A July 
1965 note addressing foot complaints diagnosed as "spreading 
arches" did note a history of pain in both feet since 
childhood which the Veteran claimed was described by a doctor 
as "very tender feet."  His May 1967 separation examination 
and report of medical history again revealed normal 
neurological examination and history negative for 
neuritis/paralysis.  

Private treatment records from 1992-1993 are noted to be 
significant for problems and treatment for lumbar spine 
pathology which included radiculopathy, with a discectomy 
surgery done in April 1992 for L4-5 herniated nucleus 
pulposus with bilateral L4-5 radiculopathy.  However, 
subsequent to this surgery he also was noted to have symptoms 
of knee pain and pressure in October 1992, with the history 
of the back surgery given, and examination showed peripheral 
neuropathies to all modalities, with lower greater than upper 
extremities.  The doctor did not know why he had knee 
pain/pressure and was unaware of how the peripheral 
neuropathy might be associated.  

Plans included further workup including 
electromyelograph/nerve conduction study (EMG/NCS).  In 
November 1992 his complaints included numbness spreading more 
than the last visit, with recent EMG/NCS showing mixed 
axonal/demyelinating peripheral neuropathy.  Rheumatology 
factor was positive but titers were not obtained.  The rest 
of the vasculitis and peripheral neuropathy workup was 
unremarkable.  Plans included further workup for the 
peripheral neuropathy if no etiology or appropriate treatment 
were found.  A January 1993 Harvard Medical School note 
revealed that lower extremity neuropathy and rheumatoid 
factor, with EMG showing changes compatible with L5 
radiculopathy.  The report suggested that angitis might be 
most compatible with this mixed neuropathy and also that 
porphyria could also be compatible with this neuropathy.

The Veteran underwent further extensive workup in 1993 
including at the University of Massachusetts Medical Center 
Department of Neurology (UMASS).  In March 2003 he underwent 
skin, muscle, nerve and vessel biopsy for peripheral 
neuropathy.  A May 2003 note noted that the Veteran was being 
followed for peripheral neuropathy with progressive and 
unknown etiology and had undergone extensive workup at this 
time revealing a possible increase in 24 hour mercury levels 
and low B-12 and folate levels.  EMG/NCS has been 
persistently consistent with a vasculpathic process.  
Nerve/muscle/skin and blood vessel biopsy showed nerve and 
muscle abnormalities.  

A July 1993 record from UMASS noted that the Veteran had been 
referred for evaluation of numbness of the feet.  He also was 
status post L4-5 discectomy and L5 foraminotomy in April 1992 
for presumed L5 radiculopathy.  Symptoms from that had 
included low back pain radiating down to the posterior thigh 
and calf.  These symptoms had resolved after the low back 
surgery. 	However around the time of the surgery, he had 
noted left foot numbness that progressed to include the right 
foot.  His numbness gradually worsened to where he now had 
numbness of bilateral feet up to the knees.  His medical 
history was noted to include having shingles, and having 
worked in computers and had done a lot of travel including to 
Europe and Australia.  There was no mention of Vietnam or 
Agent Orange in this history.  He was noted to have denied 
history of rash or HIV risk factors.  He had extensive workup 
at Beth Israel Hospital including neurological and 
rheumatology with mostly normal findings.  He had a heavy 
metal screen that was elevated and EMG done in November 1992 
had shown mild slowing of the right peroneal and tibial F 
waves as well as mild slowing of the left peroneal F-waves.  
Muscle biopsy of the right gastrocneumius showed changes 
consistent with denervation reinnervation.  He also had a 
right sural nerve biopsy showing minimal multi focal ongoing 
degeneration of large myelinated fibers, both axon and myelin 
sheaths.  

Examination showed his cranial nerves were intact and motor 
examination was 5/5 except for left extensor hallucis longus 
which was 4.  He had atrophy of his bilateral intrinsic foot 
muscles with occasional fasciculations on the right and 
sensory examination showed decreased vibratory and joint 
position sense and mild decreased pinprick in both feet.  His 
gait was steady with good heel-toe walking.  Reflexes were 2+ 
in the knee joints with trace to absent ankle jerks.  The 
impression was that in summary the Veteran was with a 
peripheral neuropathy by examination.  Plans included further 
evaluation including EMG/NCS to further evaluate whether this 
was axonal versus demyelinating process.  

Further records include ongoing follow-up throughout the 
1990's by UMASS neurology and primary care for 
polyneuropathy.  In April 1995 he was noted to be followed up 
by neurology for neuropathy of unclear etiology, with 
symptoms consisting of essentially burning sensation of the 
bilateral feet and intermittent tightening both feet.  His 
symptoms included burning sensation in his feet of moderate 
severity and bothersome to the point where he avoids standing 
and walking.  He continued to have examination findings 
significant for weakness of the left extensor hallucis longus 
and sensory of decreased pinprick in the tips of toes and 
calves and continued absent ankle jerks, with the rest of the 
reflexes were 2+.  The doctor opined that the Veteran has 
sensory greater than motor polyneuropathy of unclear 
etiology.  His symptoms would be atypical for radiculoathy, 
however this possibility could not completely be excluded.  
In August 1995 he had similar findings, but with symptoms of 
numbness described as extending up to the knees which only 
appeared when standing or walking.  He was noted to have had 
extensive workup for the polyneuropathy including EMG, 
bloodwork, and biopsies of muscle/nerve/vessels and CSF 
examination.  He also had severe back problems with previous 
surgery noted.  His examination findings were similar to 
those in April 1995 and his symptoms were assessed as being 
most likely from his mild polyneuropathy but also suggested 
that there may be an additional radicular component.  

Private records from 1996 noted continued symptoms of a small 
fiber polyneuropathy, with the symptoms described as having 
been more intense and having progressed.  His symptoms had 
worsened despite having trials of various medications.  His 
symptoms included his lower extremities with aches, pains and 
cramps, and findings such as reported in February 1996 
through July 1996 including continued mild left extensor 
hallucis weakness, mild decreased light touch and pinprick on 
the legs to below the ankles. Again his history was noted to 
have previously included a full workup in the past with 
negative result.  Repeatedly his small fiber, painful 
peripheral neuropathy was noted to have not to have been 
found to have a known cause.  

Records from throughout 1997 and 1998 following up the 
polyneuropathy likewise noted that the cause of the 
neuropathy had not been identified despite extensive workup.  
A June 1997 note which observed that the exact cause of the 
neuropathy had not been identified also noted that there was 
no sign of the development of a generalized systemic disorder 
that could account for the polyneuropathy.  A February 1998 
EMG report showed progression of the mild sensory motor 
polyneuropathy when compared to the June 1996 study.  The 
records did show that his symptoms continued to progress as 
noted in October 1998, noting that the findings of reduced 
bulk in the intrinsic foot muscles were suspected to reflect 
progression of a dying back neuropathic process along motor 
axons.  Further plans including repeating the EMG study.  
Records from 1999 to 2000 reflected continued follow-up for 
what was described as largely sensory polyneuropathy with 
pain in March 1999 and a polyneuropathy primarily affecting 
small fibers and causing considerable pain.  The records 
through the end of 2000 reflected the polyneuropathy was 
mostly stable.  There continued to be no cause cited for the 
neuropathy.

In 2001 the Veteran continued to have symptoms of 
polyneuropathy, with an April 2001 note describing it as a 
painful predominantly small fiber polyneuropathy.  Again the 
history of extensive workup over the years was noted with no 
definite cause for this condition identified.  The doctor 
discussed that although they suspected that there is probably 
an underlying immunological base with the pathophysiology 
involving the smallest sensory fibers, the Veteran was noted 
to have obtained some relief on a combination of medications 
comprising of Oxycontin and detromethorphan.  He continued 
with discomfort in his feet, increased by weightbearing.  
Overall there was not much change in his condition over the 
last couple of years.  In October 2001, his complaints 
referable to the sensory polyneuropathy were noted to include 
balance issues. 

A May 2002 report from the Veteran's neurologist from UMASS 
to another doctor stated that the Veteran has been followed 
for a long standing progressive polyneuropathy that remains 
idiopathic.  His nerve biopsy and host of serologic tests 
were done in an effort to reveal a cause and none was found.  
His numbness was noted to have ascended above the knees into 
his thighs.  Examination was significant for definite and 
rather marked weakness of toe extensors more so on the left 
than right, and vibration sense was absent over the toes, 
with reduced light touch in the feet and ankles.  He faltered 
on tandem walk and had trouble with heel-toe walking.  The 
impression was from symptomatic standpoint he was worse and 
on examination the doctor was finding more sensory loss.  The 
neuropathy was deemed as progressing slowly.  Although there 
was not a definite cause, there were 2 possibilities.  One 
was that they were dealing with a degenerative process.  The 
doctor was afraid there was enough example of premature loss 
of nerve cells in other parts of the nervous system and the 
suspicion was that the idiopathic neuropathy that may be a 
mechanism underlying some individual progression.  Another 
possibility was that they were dealing with a difficult to 
define immunological disorder.  Some have been given trials 
of immunosuppressants and immunomodulating treatments.  
However this doctor would be concerned about starting a drug 
like corticosteroids or cystotoxic agents in this Veteran.   
This doctor also drafted a letter in June 2003 again noting 
that the Veteran had rather full evaluations looking for the 
cause of the polyneuropathy, but it was in the idiopathic 
category.  Again the polyneuropathy was deemed to be 
predominantly sensory and involving the small fibers so that 
it was very painful.  A November 2003 letter from the same 
doctor emphasized that no stone had been left unturned in 
seeking a remedial cause for the polyneuropathy.  

Of note, none of the private medical records documenting 
treatment and evaluations of the polyneuropathy from the 
early 1990's through the end of 2003 contained any mention of 
the Veteran's history of service in Vietnam or exposure to 
Agent Orange.  

In 2004 the Veteran began treating at the VA medical center.  
Notes from 2004 to 2009 detailed pharmacological treatment 
with various medications including heavy narcotics for the 
neuropathy symptoms.  In October 2004 he was seen for pain 
management for pain mostly in his legs described as feeling 
like a chemical burn, with radiation now described as going 
up the knees and hips.  The assessment was pain of an unknown 
neuropathic origin.  These findings and assessments continued 
to be made in subsequent records from 2004.  However a 
November 2004 record noted that a few months ago, he had left 
foot drop.  In a December 2004 primary care follow-up for 
managed care, he was noted to have multiple medical problems, 
including bilateral polyneuropathy, which was diagnosed in 
1991, with full workup at UMASS.  His history was noted to 
include service from July 1965 to July 1967, which included 
service in Vietnam and exposure to Agent Orange.  The 
assessment was bilateral sensory motor polyneuropathy of 
unclear origin, painful, affecting small and large 
proprioceptive fibers.  He has had extensive workup, 
including the above described biopsies, and EMG/NCS.  He was 
also noted to be seen by neurology for foot drop and had been 
referred to orthotics for a brace.  He was noted to have 
depression, and had been out of work due to neuropathy.  He 
was encouraged to apply for service connection.

The report of a June 2005 VA general medical examination 
noted that the Veteran's history in the claims file showed he 
was in Vietnam.  He was noted to have worked in computers 
after service, and as a consultant in 1995, but that due to 
neuropathy he began having lower extremity pain that went up 
to his knees.  The pain was so severe that he was seen by a 
neurologist at UMASS Medical Center.  The pain progressed and 
he now goes to the VA medical center at Providence for pain 
control.  He has not had a NCS at VA nor was seen by a VA 
neurologist.  Examination of the extremities showed a 
diminished dorsalis pedis and a posterior tibial pulse and a 
lack of hair on the dorsum of the feet.  His gait was 
somewhat stiff and he used a cane to steady himself.  The 
assessment was that this was a man who takes a great deal of 
narcotics.  When his file was reviewed, from Providence to 
the remote data, the examiner found that not only was he 
positive for Methadone but also Oxycodone, and he also took 
muscle relaxants for pain.  It was this examiner's opinion 
that the Veteran was in Vietnam during the questioned year of 
the use of herbicides.  That being the case, the examiner 
supposed he fit the criteria for service connected disability 
due to herbicide exposure.  The examiner however did not 
specify what the disability was that was subject to service 
connection.

VA records from 2005 through 2009 again continued to show 
ongoing pain and pharmacological management for pain of an 
unknown neuropathic origin, and symptoms progressing.  In 
January and February 2005 he was noted to have the 
neuropathic pain slowly rising further up his legs and was 
almost up to his hips.  Again his history of Vietnam service 
and Agent Orange exposure was repeatedly noted in these 
records from 2005 to 2009, but no specific discussion was 
made as to whether there was any etiological relationship 
between this exposure and the neuropathy, which continued to 
be noted to have an unknown cause.  In an April 2006 primary 
care follow-up his symptoms, still assessed as bilateral 
sensory motor polyneuropathy of unclear origin, were deemed 
to be too complex of a case, and plans were made to refer to 
neurology.  A November 2006 neurological consult noted the 
Veteran to be a Vietnam Veteran with exposure to Agent 
Orange, but did not give any etiology opinion regarding this.  
The Veteran related his history of being diagnosed in 1991 
with a sensorimotor neuropathy of unclear origin and 
affecting the small and large proprioceptive fibers.  He was 
noted to have had extensive workup and had last been seen in 
neurology in 2004 and wanted further workup.  After 
discussing the issue further with the Veteran, he did not 
actually want to initiate a new workup of this neuropathy, as 
this had been done previously by UMASS.  He wanted the VA to 
recognize the polyneuropathy for compensation and pension 
purposes.  Thus the neurologist recommended the Veteran put a 
claim in for compensation at the VA and discharged him from 
neurology.  Records from 2007 reflected continued complaints 
of the neurological pain in the legs and feet.  

In January 2008 another VA neurological consult again noted 
the Veteran's Vietnam and Agent Orange history without 
providing an opinion regarding this possible link to 
neuropathy.  Again, the history of the findings of 
polyneuropathy was detailed, he was noted to have had 
extensive workup for the neuropathy of unclear etiology and 
had last been seen by neurology in 2006.  He wanted further 
evaluation by neurology due to worsening symptoms with 
numbness from his toes to thighs.  Again the extensive workup 
at UMASS with a diagnosis of idiopathic sensorimotor 
neuropathy was noted.  Following examination which noted 
decreased motor strength in both lower extremities and 
atrophy of the intrinsic foot musculature and absent deep 
tendon reflexes in the heels, the Veteran was assessed with 
idiopathic peripheral neuropathy, with symptoms relatively 
stable for years, except that pain symptoms have increased.  
The neurologist noted the Veteran had extensive workup in the 
past and was not interested in going through more tests.  The 
neurologist agreed that this would not likely be very useful.  
The neurologist agreed that further neurological workup was 
not needed and that the Veteran should continue with pharmacy 
management for idiopathic peripheral polyneuropathy.  Primary 
care and pharmacological notes throughout the end of 2008 and 
early 2009 continued to document treatment for bilateral 
sensori motor polyneuropathy of unclear etiology.  

The Veteran testified at his February 2008 Videoconference 
hearing.  The representative pointed out the Veteran's 
Vietnam service in conjunction with his claim for peripheral 
neuropathy of the bilateral lower extremities.  The Veteran 
testified that his symptoms began shortly after discharge, 
about 3 months afterwards, when he noted that walking long 
distances caused his feet to burn.  He did not seek medical 
treatment then because he had no insurance.  Subsequently he 
worked a job that did not require him to be on his feet, so 
he did not notice the symptoms as much.  He said he was 
diagnosed with peripheral neuropathy in 1993.  He indicated 
that the doctor at UMASS who diagnosed him could not come up 
with any other reason in his environment that could have 
caused it.  

The report of a January 2009 VA examination to address the 
diagnosis of peripheral neuropathy, particularly whether it 
was present in this Veteran and its etiology included claims 
file review.  The examiner noted that copies of primary care 
evaluations, VA neurological evaluations and the UMASS 
Medical Center Neurology clinic records were particularly 
useful in this evaluation.  The past medical history was 
noted to include peripheral neuropathy, among others.  His 
social history included being medically retired in 1995 as a 
manager in a computer company.  He was an infantryman in the 
Army and was in Vietnam between 1965 and 1967.  His history 
of the present illness was that within 6 months of returning 
from Vietnam, he developed a burning sensation in his feet if 
he stood for a while.  It remained stable until the 1980's.  
He indicated he avoided standing for long periods.  In the 
1980's the burning pain in his feet gradually became more 
intense and he developed numbness to the touch and pain in 
his feet and lower legs.  By the early 1990's he was referred 
to a neurologist at UMASS Medical Center and Beth Isreal 
Hospital, where he was diagnosed with axonal peripheral 
neuropathy of unknown etiology.  

Workup was noted to be very extensive and included blood 
work, nerve and muscle biopsies and EMG/NCS.  Through the 
1990's and 2000's his symptoms continued to get worse with 
pain intensity, involvement rising to the level of the hips 
and even to the lower abdomen.  Various doctors have tried 
various medications and Methadone and Percocet helped a 
little bit.  However he stated that he has been on narcotics 
for so many years, that he does not know how he would do 
without taking them.  His current symptoms were burning pain 
in his feet, intermittent dull pain in the abdomen, low back, 
lack of sensation in the feet to the upper calves, a dropped 
foot on the left which began around 2002 and increased 
sensitivity to the touch in the past 5-6 years getting worse.  
His balance was poor especially with eyes closed and this was 
worsening.  His symptoms were exacerbated by standing or 
sitting with pressure on his feet, and relieved slightly by 
medications and lying down.  He was noted to need a cane to 
ambulate.  Review of symptoms included weakness of the great 
toe extension and left foot drop.  

Examination revealed his gait had short steps and a left foot 
drop and he ambulated slowly.  Motor examination of the lower 
extremities showed normal bulk, tone and power except for the 
left ankle dorsiflexors were only 2/5.  His reflexes revealed 
that right knee jerk was 1+ and his feet were red and 
mottled, left more than right.  His right lower extremity had 
a moderate to severe loss of touch and pinprick from the foot 
up to the midcalf and his cold sensation was also moderately 
decreased.  His left lower extremity revealed his joint 
position sense was absent, as was light touch and pinprick up 
to the knee, and vibration sense was also absent below the 
knee.  His cold sensation was also severely impaired from the 
left foot and moderately impaired in the left calf.  

The examiner diagnosed the Veteran with bilateral axonal 
peripheral neuropathy.  The examiner gave an opinion that it 
is at least as likely as not that this condition is 
attributable to the Veteran's service including exposure to 
herbicides.  Although current conditions were considered by 
the VA to be presumptively secondary to Agent Orange 
exposure, including acute and subacute peripheral neuropathy, 
noted to be defined as "appears within weeks or months of 
exposure to herbicide agent and resolves within 2 years of 
the date of onset," this patient was noted to have had an 
extensive workup and without other known etiology being 
determined, based on sound medical principles in this 
examiner's opinion, since there is no better explanation, 
herbicidal exposure could have caused this peripheral 
neuropathy, despite its progression.  The examiner noted that 
there are mechanisms by which a toxin can set off a series of 
events for example, a chronic autoimmune response which can 
cause progressive symptoms and progression of the underlying 
disease.  

The Veteran submitted a statement in May 2009 stating that 6 
months after his discharge from service, he had to walk 8-10 
blocks to his job and noticed his feet would burn when 
walking.  He did not have medical insurance, and ignored the 
problem.  By the time he found a job with insurance, 7-8 
months had passed and he concluded he was not going to die 
from it, so he just dealt with it by minimizing walking and 
standing, which minimized the symptoms.  He said the problem 
worsened with time and by the 1980's the burning moved up his 
legs.  By the 1990's he began having numbness and balance 
problems.  It was at this point that he sought medical help 
to determine what the problem was.  

Based on a review of the foregoing, the Board finds that 
service connection is warranted for peripheral neuropathy of 
the lower extremities.  While not shown in the service 
treatment records, and not a presumptive disease under 
38 U.S.C.A. § 3.307, 3.309, the most recent VA examination of 
January 2009, with claims file review as discussed above, 
includes an opinions that it was as likely as not, a 50 
percent or greater probability that this particular 
peripheral neuropathy condition had its onset as a direct 
result of herbicide exposure during active service.  

This opinion included review of the comprehensive studies 
done to determine the etiology of the neuropathy, with 
inconclusive results noted by this examiner.  The Board 
further notes that the private workups done to ascertain the 
cause of the neuropathy are noted to have not included a 
history of his herbicide exposure.  

There is no evidence to directly contradict this VA 
examiners' opinions, but there is supportive evidence, 
including the volumes of records showing a long term 
peripheral neuropathy, for which no other possible cause was 
found after comprehensive workup and the lay evidence 
provided by the Veteran of ongoing symptoms which he is 
competent to testify about.  See Jandreau v. Nicholson, 492 
F.3d (Fed. Cir. 2007).  

The RO appears to have questioned the adequacy of the opinion 
from the VA examiner by citing to the portion of the opinion 
where the examiner stated that "since there is no better 
explanation, herbicidal exposure could have caused this 
peripheral neuropathy" and determined that such opinion 
stated in terms of "could have been" does not create a 
reasonable possibility that the outcome would be changed, and 
citing to the Court's opinion in Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) to support its determination.  However the 
RO appears to have ignored the rest of the rationale to 
support the favorable opinion, to include a discussion of the 
mechanisms by which a toxin can set off a series of events 
for example, a chronic autoimmune response which can cause 
progressive symptoms and progression of the underlying 
disease, as well as a discussion of the comprehensive workups 
done prior to this examination.  It was pointed out that 
Warren also stated that the probative value of a physician's 
statement is dependent in part, on the extent to which it 
reflects clinical data or other rationale to support its 
opinion.  Thus the RO's attempt to discredit this favorable 
opinion without addressing the full rationale behind it is 
not supported by the facts in this instance.

Accordingly entitlement to service connection for peripheral 
neuropathy of both lower extremities is warranted.


ORDER

Service connection for peripheral neuropathy of the left 
lower extremity is granted.

Service connection for peripheral neuropathy of the right 
lower extremity is granted.




____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


